JAMESON, District Judge,
dissenting:
I respectfully dissent.
The purpose of the administrative claim requirement, 28 U.S.C. § 2401(b) and § 2675(a), which was added to the Federal Tort Claims Act (FTCA) in 1966, Act of July 18, 1966, Pub.L.No.89-506, was to provide “for more fair and equitable treatment of private individuals and claimants when they .. . are involved in litigation with their government.” S.Rep. 1327 reprinted in 2 U.S.Code Cong. & Admin.News 2515-16 (1966). In my opinion this case is one where “the technical procedures of the Tort Claims Act must give way to the clear demands of justice.” Executive Jet Aviation, Inc. v. United States, 507 F.2d 508, 516 n. 4 (6 Cir. 1974).
Unlike the cases cited in the majority opinion, where strict adherence to the time limitation was clearly appropriate, e. g., Claremont Aircraft, Inc. v. United States, 420 F.2d 896 (9 Cir. 1970); Mann v. United States, 399 F.2d 672 (9 Cir. 1968); Powers v. United States, 390 F.2d 602 (9 Cir. 1966), the claimants in this case did not sleep on their rights. The Baileys’ counsel promptly investigated the accident and filed claims on behalf of three clients. They diligently pursued the claims, corresponding frequently with the Air Force claims officers, until all the claims were completed. In addition to the letters documented in the record and noted in the stipulation of facts, counsel note that numerous phone calls were made.
The Bailey claims, initially held up by probate proceedings, were sent by regular mail well in advance of the expiration of the statute of limitations. While the Government did not receive the claims, it had substantial information concerning them. The Air Force had investigated the accident in considering the Hawkins and Ferganchick claims. It had information concerning Bailey’s heirs, his annual income, length of employment, and expenses claimed in connection with his death. In fact, the only information the Government lacked was the total amount claimed. Bailey’s counsel promptly furnished this information as soon as they learned that the claim forms, which had been, mailed nine months earlier, had been lost. The Government was in no way prejudiced by the short delay beyond the limitations period when copies of the claims were received.
With perfect hindsight, the Bailey’s counsel admit that they should have sent the claims by certified mail or made earlier inquiry when they didn’t receive an acknowledgment of receipt from the Air Force. But they had encountered no similar problems with the other claims. They were in frequent contact with Air Force claims officers concerning all of the claims, and had no real reason to believe that the Bailey claims had not been received. Air Force personnel and the offices responsible for handling the claims changed from time to time. The post office did not return the claims undelivered. In a letter to counsel dated January 20, 1976, the Air Force claims officer anticipated that the investigation and adjudication of the claims would exceed six months and stated he would “keep counsel advised of the status of the claims.” The Air Force had the Hawkins claim for twenty-two months before notifying counsel the claim was denied.1 Under these circumstances, it was reasonable for counsel to assume that the claim was in order and had been received.2
Air Force personnel submitted affidavits stating they were on the lookout for the Bailey claims, obviously anticipating from prior documents, correspondence, and phone calls that the completed claim forms would be filed. For unknown reasons the Air *349Force withheld its decision on the Hawkins claim until the statute of limitations had run on the Bailey claims. If the Hawkins claim had been denied but a few weeks earlier, it is obvious that duplicates of the missing Bailey papers would have been re-mailed in time.3 This, combined with counsel’s early and diligent efforts to present the claims, the Government’s receipt of substantial pertinent information to consider the claims well in advance of the running of the statute, its investigation of the facts in determining the issue of liability in related cases, and the fortuitous loss of the claim in the mail, under circumstances where the Baileys’ counsel was reasonably unaware of the loss, constitute “clear demands of justice” warranting relief from the “technical procedures of the Tort Claims Act.” Executive Jet Aviation, supra.
Merely because the administrative claim requirement is a “jurisdictional prerequisite” should not foreclose our consideration of these equitable factors. In House v. Mine Safety Appliance Co., 573 F.2d 609 (9 Cir.), cert. denied, 439 U.S. 862, 99 S.Ct. 182, 58 L.Ed.2d 171 (1978), a ease relied on by the majority, this court recognized that where “unusual and extenuating circumstances” exist, literal compliance with the administrative claim requirements may be excused. Id. at 618. This court “softened the vigor” of 28 C.F.R. § 14.3(e) because certain claimants presented problems not previously considered by this court and their failure to strictly comply with the regulations did not prejudice the Government.
Other courts have likewise mitigated the harsh results that follow from an inflexible application of the regulations. See, e. g., Molinar v. United States, 515 F.2d 246 (5 Cir. 1978); Apollo v. United States, 451 F.Supp. 137 (M.D.Pa.1978); Van Fossen v. United States, 430 F.Supp. 1017 (N.D.Cal.1977); Fallon v. United States, 405 F.Supp. 1320 (D.Mont.1976); DeGroot v. United States, 384 F.Supp. 1178 (N.D.Iowa 1974); McCarter v. United States, 373 F.Supp. 1152 (E.D.Tenn.1973); I recognize that all of these decisions involve aspects of the FTCA administrative claims requirement other than the time limitation. But a comparable “jurisdictional” time limitation applicable to employment discrimination cases, 42 U.S.C. § 2000e-5(e), has under exceptional circumstances been modified to give effect to the broad remedial purposes of the Civil Rights Act. See, e. g., Fox v. Eaton Corp., 615 F.2d 716, 718 (6 Cir. 1980), U.S.App. pending; Leake v. University of Cincinnati, 605 F.2d 255 (6 Cir. 1979); Laffey v. Northwest Airlines, Inc., 567 F.2d 429, 474-75 (D.C.Cir.1977), cert. denied, 434 U.S. 1086, 98 S.Ct. 1281, 55 L.Ed.2d 792 (1978); Reeb v. Economic Opportunity Atlanta, 516 F.2d 924, 927 (5 Cir. 1975); Culpepper v. Reynolds Metals Co., 421 F.2d 888 (5 Cir. 1970). I see no reason why the FTCA time limitation should not likewise be construed to give effect to the remedial purposes of the Act.4
I agree with the majority that mailing alone does not constitute “presentment” to the agency to which a claim is addressed. Steele v. United States, 390 F.Supp. 1109, *3501111 (S.D.Cal.1975). Nor need we rely on a presumption of receipt. Cf. Cordaro v. Lusardi, 354 F.Supp. 1147 (S.D.N.Y.1973), aff’d without opinion, 513 F.2d 624. The circumstances surrounding the Government’s non-receipt of the Bailey claims within the statutory period should be considered, however, before summarily dismissing those claims for lack of jurisdiction.

. A letter from the claims officer to counsel dated April 2, 1976, stated that upon receipt of the Bailey administrative claims and additional medical records on the Hawkins claim the investigative file would be complete. The record does not disclose when the Hawkins medical records were mailed, but it was obviously prior to the mailing of the Bailey claims. See note 2.


. The cover letter transmitting the formal Bailey claims, dated September 23, 1976, stated that “[T]his should complete your file on all three claims — Bailey, Ferganchick, and Hawkins, but if there is anything further you need, please advise.”


. The Government argues that appellants could have considered the claims denied and filed their lawsuit after six months and therefore should bear the loss of the claims. This procedure, however, is expressly optional. It would also violate Congressional intent of encouraging settlement of claims if a claimant were to be penalized for waiting when he “may feel the agency is sincerely seeking to reach a fair decision.” See S.Rep.No.1327, 2 U.S.Code Cong. & Admin.News 2518-19 (1966); Mack v. United States, 414 F.Supp. 504, 506-08 (E.D.Mich.1976).


. I do not deprecate the importance of timely filing of claims with an administrative agency. But where the purposes behind a time limitation have been met and circumstances warranting relief from literal application are compelling, relief may be justified. In American Pipe and Construction Co. v. Utah, 414 U.S. 538, 94 S.Ct. 756, 38 L.Ed.2d 713 (1974), the Supreme Court discussed the application of this principle to “substantive” statutes of limitation, i. e., those like the FTCA where the substantive federal statute also contains its own limitation for filing suit. The Court concluded that the “proper test is not whether a time limitation is ‘substantive’ or ‘procedural’, but whether tolling the limitation in a given context is consonant with the legislative scheme.” Id. at 557-58, 94 S.Ct. at 768.